DON BURGESS, Justice,
dissenting.
I concur in much of the majority’s analysis, but respectfully dissent to the result. The core issue, whether electing to proceed under Tex. Educ.Code Ann. § 44.038 (Vernon 1996 & Supp.1999) still requires compliance with Tex. Educ.Code Ann. § 44.031(g) (Vernon Supp.1999), was correctly decided by the majority and I wholeheartedly concur with that portion of the opinion. I differ with the majority in their interpretation of Tex. Educ.Code ANN. § 44.032(f) (Vernon 1996).1
The majority holds that a violation of section 44.031(g) becomes a violation of section 44.031(a), thus triggering section 44.032(f), the enforcement provision. This interpretation runs counter to both statutory enactment and judicial precedent. Tex. Gov’t Code Ann. § 311.021(2) (Vernon 1998), tells us that the legislature, in enacting a statute, presumed that the entire statute was intended to be effective. See Escobar v. Sutherland, 917 S.W.2d 399, 407 (Tex.App.—El Paso 1996, no writ). Furthermore, in statutory construction, all words and phrases of an entire act must be considered together, and “one provision will not be given a meaning out of harmony or inconsistent with other provisions, although it might be susceptible of such construction if standing alone.” Black v. American Bankers Ins. Co., 478 S.W.2d 434, 437 (Tex.1972).
If the legislature had intended for in-junctive relief to be available for all sections of section 44.031 they would not have specifically designated sections 44.041(a) or (b). We should give effect to all parts of a statute and not treat any statutory language as surplusage if possible. See Chevron Corp. v. Redmon, 745 S.W.2d 314, 316 (Tex.1987) (citing Perkins v. State, 367 S.W.2d 140 (Tex.1963)). It has been so well established, and recognized by this court, as to be almost unnecessary for citation that courts, having and possessing no legislative powers, cannot enlarge or alter the plain meaning of statutory language. See Goldman v. Torres, 161 Tex. 437, 341 S.W.2d 154, 160 (1960). Further, the wording in a statute is to be given its literal interpretation when that wording is clear and unambiguous and any defects or deficiencies must be supplied by the Legislature, not the courts. See Board of Ins. Comm’rs. v. Guardian Life Ins. Co., 142 Tex. 630, 180 S.W.2d 906, 909 (1944). In applying the above principles to this case, it simply cannot be assumed that the Legislature’s decision to allow injunctive relief for a violation on only (a) and (b) of section 44.041 was inadvertent and of no effect. See Mathews Const. Co., Inc. v. Jasper Housing Const. Co., 528 S.W.2d 323, 326 (Tex.Civ.App.—Beaumont 1975, writ refd n.r.e.).
*951It is our duty to construe the statute as written by the legislature, not to edit or amend it. Courts may not choose to redraft legislation just because another version might be more equitable. Appropriate relief must come from the legislature rather than the courts. Furthermore, the legislature has set out a penalty for a violation of section 44.041(g).2
Lastly, the majority’s rendition of a temporary injunction at this point is both legally and equitably questionable. Section 44.032(f) states: “A court may enjoin performance of a contract made in violation of Section 44.031(a) or (b)” (emphasis added), thus the statute allows some discretion to the trial court. The majority takes that discretion away through their rendition. The majority’s action, from an equitable standpoint, is even less defensible. They require the trial court to enjoin further performance of the contract without regard to the status of the construction or the consequences to be suffered by Allco, Inc., the successful bidder, who is an altogether innocent party.
To bring a $19,000,000 construction project to a halt will result in unnecessary costs which will ultimately be borne by the taxpayers of the school district.3
For the reasons stated, I respectfully dissent to the majority’s disposition.

. (f) A court may enjoin performance of a contract made in violation of Section 44.031(a) or (b). A county attorney, a district attorney, a criminal district attorney, or a citizen of the county in which the school district is located may bring an action for an injunction. A citizen who prevails in an action brought under this subsection is entitled to reasonable attorney’s fees as approved by the court.


. § 44.032. Enforcement of Purchase Procedures: Criminal Penalties; Removal; Ineligibility
(b) An officer, employee, or agent of a school district commits an offense if the person with criminal negligence makes or authorizes separate, sequential, or component purchases to avoid the requirements of Section 44.031(a) or (b). An offense under this subsection is a Class B misdemeanor and is an offense involving moral turpitude.
(c) An officer, employee, or agent of a school district commits an offense if the person with criminal negligence violates Section 44.031(a) or (b) other than by conduct described by Subsection (b). An offense under this subsection is a Class B misdemeanor and is an offense involving moral turpitude.
(d)An officer or employee of a school district commits an offense if the officer or employee knowingly violates Section 44.031, other than by conduct described by Subsection (b) or (c). An offense under this subsection is a Class C misdemeanor.


. Clearly it is in the patrons best interest for the board of trustees to negotiate a settlement of this litigation rather than face a shut down of the construction.